 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                                 Case No. 2:19-CR-106
10
                             Plaintiff,                          ORDER GRANTING JOINT
11
                        v.                                       MOTION TO CONTINUE
12                                                               TRIAL
       PRINCETON BROWN and ROBERT
13     PEREZ,
14
                             Defendants.
15
16
            This matter comes before the Court on a “Joint Motion to Continue Trial.” Dkt. #28.
17
     Having considered the facts set forth in the motion, and defendants’ knowing and voluntary
18
     waivers, the Court finds as follows:
19
            1.     The Court adopts the facts set forth in the joint motion; specifically, that defense
20
21 counsel needs additional time to review the voluminous discovery, evaluate possible pretrial
22 motions and/or dispositions short of trial, and prepare for trial if necessary. The Court
23 accordingly finds that a failure to grant a continuance would deny counsel, and any potential
24 future counsel, the reasonable time necessary for effective preparation, taking into account the
25 exercise of due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
26          2.     The Court finds that a failure to grant a continuance would likely result in a
27
     miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
28

     ORDER GRANTING JOINT MOTION TO CONTINUE TRIAL - 1
 1
            3.     The Court finds that the additional time requested between August 12, 2019, and
 2
     the proposed trial date of November 18, 2019 is a reasonable period of delay, as defense counsel
 3
     needs additional time to review the voluminous discovery, evaluate possible pretrial motions
 4
     and/or dispositions short of trial, and prepare for trial if necessary. The Court finds that this
 5
     additional time is necessary to provide defense counsel reasonable time to prepare for trial,
 6
 7 considering all the facts set forth above.
 8          4.     The Court further finds that this continuance would serve the ends of justice, and
 9 that these factors outweigh the best interests of the public and defendant in a speedier trial,
10 within the meaning of 18 U.S.C. § 3161(H)(7)(A).
11          5.     Defendants have signed waivers indicating that they have been advised of their
12 rights to a speedy trial and that, after consulting with counsel, they have knowingly and
13
   voluntarily waived those rights. Defendant Robert Perez has consented to the continuation of his
14
   trial to a date up to and including December 1, 2019. See Dkt. #29. Defendant Princeton Brown
15
   has consented to the continuation of his trial to a date up to and including December 15, 2019.
16
   See Dkt. #30. Both waivers will permit trial to start on November 18, 2019, per defense
17
   counsel’s request.
18
19          IT IS HEREBY ORDERED that the trial date be continued from August 12, 2019 to
20 November 18, 2019.
21          IT IS FURTHER ORDERED that the pretrial motions deadline be continued to October
22 18, 2019.
23          IT IS FURTHER ORDERED that the period of time from the current trial date of August
24 12, 2019, up to and including December 1, 2019, shall be excludable time pursuant to 18 U.S.C.
25 § 3161, et seq. The period of delay attributable to this filing and granting of this motion is
26 excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A), and
27 (h)(7)(B).
28

     ORDER GRANTING JOINT MOTION TO CONTINUE TRIAL - 2
 1        DATED this 18th day of July, 2019.
 2
 3
 4
                                               A
                                               Robert S. Lasnik
                                               United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING JOINT MOTION TO CONTINUE TRIAL - 3
